Craig, J.: For the purposes of this appeal, the decree of the court below is not to be regarded as having become a final decree at the February term, 1882, of that court, notwithstanding it was entered of record as of that term. The cause was heard at the February term, but was taken under advisement, to be considered and determined by the judge in vacation, as might well be done under the statute. (Rev. Stat. 1874, p. 332, sec. 47.) The decree was actually rendered in vacation, to-wit, on the 12th day of May, 1882. The first term of the circuit court after the rendering of the decree in vacation, was the August term. Under the section of the statute cited, the decree so entered in vacation did not become a final decree until the next term of the circuit court thereafter. Since the August term of the circuit court, at which the decree became a final decree, there has been in this Grand Division no term of this court until the present November term. This is the first term to which the appeal could properly have been brought. The transcript of the record was filed in apt time.. Motion denied.